Citation Nr: 1448517	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected diabetes mellitus or coronary artery disease.

2. Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected diabetes mellitus or coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1968 to September 1970 and subsequent service in the Naval Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2012 and March 2014 for further development.  That development has been completed and these issues have been returned to the Board for further appellate review.

The issues of entitlement to service connection for hypertension, right above-the-knee amputation, to include as secondary to service-connected diabetes mellitus, chronic renal failure, to include as secondary to service-connected diabetes mellitus, and peripheral neuropathy of the lower extremities, to include as secondary to peripheral vascular disease, have been raised by the record in the Veteran's representative's March 2012 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During an October 2008 VA examination, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA) for peripheral vascular disease, the disability that is the focus of this appeal, since 1996.  The evidence of record does not show that VA has made any attempt to obtain these records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2014).  

The Board notes that the Veteran submitted medical opinions from a private cardiologist in April and August 2005 in support of his claim.  Those opinions, however, do not disclose the rationale the physician used to reach his conclusion.  If the Veteran wishes to supplement the record with private medical opinions that offer a more complete rationale, he is free to do so.  

The record indicates that the Veteran has continued to receive medical treatment at the Overton Brooks VA Medical Center in Shreveport, Louisiana.  The record currently contains treatment records dating up to March 2014.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Overton Brooks VA Medical Center since March 2014.  All records received should be associated with the claims file.  

2. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  All attempts to secure this evidence must be documented in the case file.  

3. The AOJ should then readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



